As filed with the Securities and Exchange Commission on February 3, 2011. SEC File Number 811-05631 033-23452 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 33 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 34 FIRST PACIFIC MUTUAL FUND, INC. (Exact name of Registrant as Specified in Charter) 2756 Woodlawn Drive, #6-201, Honolulu, Hawaii96822 (Address of Principal Executive Office) Registrant's telephone number, including area code:(808) 988-8088 Terrence Lee, President; First Pacific Mutual Fund, Inc.; 2756 Woodlawn Drive, #6-201, Honolulu, Hawaii96822 (Name and Address of Agent for Service) Please send copies of all communications to: Audrey C. Talley, Esquire Drinker Biddle & Reath, LLP One Logan Square, Suite #2000 Philadelphia, PA19103-6996 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) X immediately upon filing pursuant to paragraph (b) on pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) of Rule 485 this post-effective amendment designates a new effective date for a previously filed post-effective amendment SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended ("Securities Act") and the Investment Company Act of 1940, as amended, the Fund certifies that it meets all of the requirements for effectiveness of this Post- Effective Amendment No. 33 to its registration statement under Rule 485(b) under the Securities Act and has duly caused this Amendment No. 34 to its registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Honolulu, and State of Hawaii on the 3rd day of February, 2011. FIRST PACIFIC MUTUAL FUND, INC. By: /s/ Terrence K.H. Lee Terrence K.H. Lee, President and CEO Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 33 to its registration statement has been signed below by the following persons in the capacities and on the date indicated. /s/ Terrence K.H. Lee Chairman, Director, President February 3, 2011 Terrence K.H. Lee and CEO /s/ Clayton W.H. Chow Director February 3, 2011 Clayton W.H. Chow /s/ Lynden M. Keala Director February 3, 2011 Lynden M. Keala /s/ Stuart S. Marlowe Director February 3, 2011 Stuart S. Marlowe /s/ Nora B. Simpson Treasurer February 3, 2011 Nora B. Simpson (Chief Financial Officer) /s/ Karen T. Nakamura Director February 3, 2011 Karen T. Nakamura /s/ Kim F. Scoggins Director February 3, 2011 Kim F. Scoggins EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
